DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 19-24, 26-34 and 37-38 are found allowable. The restriction requirement, as set forth in the Office action mailed on 10/23/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
Claims 19-24, 26-34 and 35-38 are allowed. The following is an examiner’s statement of reasons for allowance:

Applicant amendments to the claims overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 19, 27 and 37-38.

Q4 [0051]) comprising: 
(A) at least one (thio)phosphoric acid triamide of general formula (I) [0051]
R1R2N – P(X)(NH2)2  		(I) 
 (A) is N-n-butyl-thiophosphoric acid triamide (NBPT) [0046]; and
(B) at least one amine compound (L1 [0053]) selected from: 
(B3) a compound having the general formula (V) (L10 having general formula (IA) [0054]): 

    PNG
    media_image1.png
    213
    831
    media_image1.png
    Greyscale
     	
  
wherein: 
f is an integer of 3 to 6 
(Schmid et al teaches z is an overlapping range from 2 to 20 [0055]; wherein z represents the repeat unit of the CH2 group thus reading on f as claimed; further R3x and R4x as taught by Schmid are each hydrogen where x is a value from 1, thus reading on the –(CH2)- group);
R11 and R12 is independently a C1-4 alkyl, wherein at least one of R11  R12 R13 and R14 is  H
(Schmid et al teaches R1, equivalent to claimed R11, is independently C1-12 alkyl [0055] and the hydrogen of the NH bonded to R1 is equivalently R12 as claimed); 
R13 and R14 is independently a C1-4 alkyl or H, wherein at least one of R11  R12 R13 and R14 is  H
Schmid et al teaches R2, equivalent to claimed R13, is independently C1-12 alkyl [0055] and the hydrogen of the NH bonded to R2 is equivalently R14 as claimed).

With regard to the Wallenhorst prior art, the reference teaches at least one amine compound (B) selected from formula (III) as claimed (claim 20):

    PNG
    media_image2.png
    158
    415
    media_image2.png
    Greyscale

See Wallenhorst et al teaching a hydroxy group-containing amine compound [0021] selected from formula (IIa) [0056]:

    PNG
    media_image3.png
    117
    587
    media_image3.png
    Greyscale

wherein: Y is oxygen atom; a and b is independently an integer of 2; c is an integer of 1; and R4 is independently a C1 alkyl (see CH3 groups on the left terminal); 
R6 is independently a hydroxylalkyl group (see CH2CH2OH group on the right terminal);
R5 is a C1 alkyl group (see CH3 group on the right terminated nitrogen);
R7 is null when Y is oxygen.
However, this hydroxy group-containing amine compound is taught to be a reactive catalyst (e.g. react into the coating resin) [Paragraph 0061].


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         February 16, 2022